Citation Nr: 1145619	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of right wrist fracture, evaluated as noncompensable prior to August 12, 2010, and as 10 percent disabling therefrom.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right wrist strain, residuals right wrist fracture, evaluated as noncompensably (0percent) disabling, effective June 13, 2006, and denied service connection for depression, posttraumatic stress disorder, bipolar disorder, explosive personality disorder, and individual unemployability.  

As described below, the Veteran's treatment records reflect diagnoses of several different psychiatric conditions during the pendency of this appeal.  In Clemons v. Shinseki, the Court found that an appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  23 Vet. App. 1, 6 (2009).  Moreover, evaluation of mental disorders are all evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. §4.130.  Therefore, unless specifically attributed to a non-service-connected disorder, all psychiatric symptoms may be considered when evaluating a service connected acquired psychiatric disability. This recharacterization of the issue has been as set forth on the title page of the instant decision. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire claims period, the Veteran's residuals of right wrist fracture have been characterized by some limitation of motion, painful motion, and some painful flare-ups, with no showing of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for residuals of right wrist fracture as of June 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.59, 4.71a Diagnostic Codes 5214, 5215 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of right wrist fracture for any portion of the rating period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.59, 4.71a Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's right wrist claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 video conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Residuals of Right Wrist Fracture

In a September 2007 rating decision, the Veteran was granted service connection for right wrist strain, residuals right wrist fracture.  A  noncompensable (0 percent) evaluation was assigned, effective June 13, 2006.  The Veteran appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a November 2010 rating decision, that evaluation was increased to 10 percent, effective August 12, 2010.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  The record indicates that the Veteran is right-handed, therefore this is the major wrist for purposes of evaluation under this diagnostic code.  See 38 C.F.R. § 4.69.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the wrist is evaluated under Diagnostic Code 5251.  38 C.F.R. § 4.71a.  This diagnostic code allows for a maximum 10 percent evaluation for palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Higher evaluations for ankylosis of the wrist are available under Diagnostic Code 5214.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist.  Id.  Ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist.  Id.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  Id.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  Id.  

Additionally, under Diagnostic Code 5010, traumatic arthritis can be rated based on the same criteria as degenerative arthritis.  38 C.F.R. § 4.71a. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings. Id.  Although the Veteran's disability was not characterized as arthritis until August 2010, the Court has recently held that the provisions 38 C.F.R. § 4.59, which granted entitlement to at least the minimum compensable rating for the affected joint when painful motion is shown, are not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Turning to the evidence of record, the Veteran underwent a VA medical examination in March 2007 in conjunction with his underlying service connection claim.  At that time, he complained of intermittent severe pain occurring twice a week and lasting fifteen minutes at a time.  He also endorsed difficulty pushing, pulling, or lifting objects weighing more than 25 pounds.  

Objectively, range of motion was from zero to 60 degrees dorsiflexion, with pain beginning at 50 degrees; zero to 60 degrees palmar flexion, with pain beginning at 50 degrees; zero to 20 degrees radial deviation, with pain beginning at 10 degrees; and zero to 30 degrees ulnar deviation, with pain beginning at 20 degrees.  After three repetitions, range of motion was not additionally limited due to pain, fatigue, weakness, or lack of endurance.  The Veteran denied any flare-ups.  X-rays found no arthritis.

Private treatment records dated in November 2009 show complaints of worsening right wrist pain with ulnar aspect "popping out" upon quick pulling motions.  There was also numbness of the fifth digit for six months.  X-rays showed a normal wrist.  The diagnosis was ulnar wrist pain.

The Veteran underwent another VA examination in August 2010.  At that time, he reported that he occasionally treated his wrist pain with over-the-counter medication, with no relief of symptoms.  He complained of pain, weakness, stiffness, swelling, and instability of the right wrist.  He further stated that he was unable to work because his wrist pain made him unable to hold a hammer, as required for his prior career as a carpenter, or sustain any other work.  He wore a wrist splint.  He reported chronic pain, but denied flare-ups.  This disability did not affect his activities of daily living.  

Objectively, X-rays showed degenerative joint disease.  Range of motion testing revealed dorsiflexion from zero to 45 degrees; palmar flexion from zero to 75 degrees; ulnar deviation from zero to 10 degrees, with pain throughout; and radial deviation from zero to 5 degrees, with pain throughout.  With three repetitions, his range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no evidence of bone neoplasm.

VA treatment records dated in October 2010 note complaints of right wrist pain that increased with bending or overuse.  Additional treatment is seen in December 2010.  Again, X-rays were normal.

VA treatment records dated in April 2011 note longstanding complaints of wrist pain.  The Veteran noted that his right hand would occasionally lock in place.  Upon physical examination, no effusion was shown.  The Veteran's right distal ulna styloid was tender to palpation and he had pain with ulnar deviation.  There was no other bony tender to palpation.  The associated radiology results showed no fracture, malunion, or nonunion.

In May 2011, the Veteran underwent a VA MRI of his right wrist.  This report indicated triangular fibrocartilage abnormality, which was thought to represent a combination of degenerative and traumatic changes.  There was no joint effusion.  Visualized flexor and extensor tendons appeared grossly intact, but there was some indication of a possible tear in the extensor carpi ulnaris tendon associated with tendinopathy and some fluid within the compartment 2 extensor tendon sheath which could represent a mild tenosynovitis.

At his September 2011 hearing, the Veteran complained of numbness in the fingers of his right hand and constant aching of his wrist.  He stated that he could not use a hammer now and that he avoided handshakes because they caused pain.  He testified that he was able to lift small objects such as coffee cups.  He was also able to type, button his shirt, tie a necktie, and pick up coins.  However, these activities could be painful if his wrist turned in a certain position, in which case it would lock or pop out of place and send shooting pain through his body.  Such pain would typically last for thirty minutes. He treated his wrist pain with over-the-counter medication and heating pads.  He stated that he had not been employed since 2003.  He had been working odd jobs as a carpenter until two years earlier, when his wrist prevented it.

Based on the above, the Veteran's residuals of right wrist fracture most nearly approximate the criteria for a 10 percent evaluation throughout the entire appeals period, not merely as of August 12, 2010.  While the evidence of record does not show compensable limitation of motion, the Veteran has consistently complained of painful motion throughout the entire appeals period.  Moreover, such statements are deemed credible here.  Therefore, he is entitled to at least the minimum compensable rating for the wrist for the entire appeals period.  See 38 C.F.R. § 4.59; see also Burton, 25 Vet. App. at 5.  As such, the current staged evaluation is inappropriate and the rating is un-staged.

In order to warrant the next higher evaluation, the residuals of wrist fracture would need to involve ankylosis of the wrist, or a disability picture comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  In this case, the Veteran's right wrist is not ankylosed, nor has the painful motion associated with this disability been shown to be the equivalent of ankylosis.  As such, a higher evaluation based on ankylosis is not warranted.  Thus, the disability picture does not most nearly approximate the next-higher 30 percent evaluation for residuals of wrist fracture under Diagnostic Code 5214.  38 C.F.R. § 4.7.  

Likewise, the Board considered whether a separate evaluation under Diagnostic Code 5211 for ulna impairment was warranted due to the Veteran's complaints of reoccurring episodes of locking and popping.  However, despite such complaints, the evidence of record does not show malunion or bad alignment of the ulna, as required for a compensable evaluation under that diagnostic code.  Indeed, the April 2011 radiology results specifically indicate that there was no malunion or nonunion.  

Thus, the alternate diagnostic codes noted above do not enable assignment of a rating in excess of 10 percent for the Veteran's right wrist disability for any portion of the rating period on appeal.  Moreover, there are no additional code sections for consideration.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran was deemed totally disabled due to non-service connected disabilities as of June 2004.  The Veteran has stated that he continued to work as a carpenter until 2009 when his wrist pain prevented him from continuing this type of work.  Thus, the issue of TDIU has been raised.

As the Veteran's residuals of right wrist fracture are his only service connected disability and his evaluation for this disability is 10 percent, the threshold percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  In this regard, Veterans who are unemployable by reason of service connected disabilities but are unable to meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) may be submitted for extraschedular consideration.  38 C.F.R. § 4.16(b).  In this case, however, the evidence does not show that the Veteran is unemployable due to his service connected residuals of right wrist fracture.  The lay evidence provide suggests only that the Veteran was unable to continue working as a carpenter because of his wrist pain, not that he was otherwise unemployable due to this disability.  Indeed, the record shows that the Veteran last worked in a security position that did not involve lifting.  It appears he was capable of performing that job because, when asked why that position terminated, he indicated that the building had closed.  Thus, presumably, had the building remained open he would have continued such employment.  Overall then, the record does not indicate that the residuals of right wrist fracture prevent him from obtaining employment.  As such, the Board finds submission to the Director of Compensation and Pension Services for extraschedular consideration of TDIU not warranted.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's residuals of right wrist fracture warranted an evaluation in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial evaluation of 10 percent for residuals of right wrist fracture, for the period from June 13, 2006, is granted.

Entitlement to an initial evaluation in excess of 10 percent for residuals of right wrist fracture is denied.


REMAND

With respect to the Veteran's service connection claim for a psychiatric disability, the Board finds that additional development is required before the matter may be finally adjudicated, for the reasons discussed below.

In this case, the evidence of record shows diagnoses of several psychiatric disorders, including depression, anxiety, bipolar disorder, and posttraumatic stress disorder (PTSD).

The Veteran has reported PTSD stressors of racially motivated harassment and assault during service, beginning almost immediately upon entry.  In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(3).  VA must advise the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Thus, this claim should be developed in accordance with the applicable provisions of 38 C.F.R. § 3.304(f)(4).  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Finally, in light of the Veteran's contentions and the state of the record, the Board finds that after all pertinent outstanding records have been associated with the claims folder, the Veteran must be afforded a VA psychiatric examination to assess the etiology and/or onset of any psychiatric disability found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service personnel records show several periods of unauthorized absences (July 1978, August 1978, September 1978, October 1978 through December 1978, April 1979, May 1979, June 1979) one of which resulted in him being declared a deserter, several commanding officer's nonjudical punishments or captain's masts (in September 1978, January 1979, April 1979, July 1979, and September 1979) including one for possession of marijuana, and a summary court-martial (May 1979).  Furthermore, his service records show polysubstance abuse during service.  Treatment records indicate that the Veteran began drinking prior to service at the age of twelve.  While drug use to the point of addiction is considered to be willful misconduct, in cases of personal assault, it may also serve as credible supporting evidence that the claimed in-service assault occurred.  Thus, the examiner is asked to provide an opinion regarding whether this in-service drug abuse is related to the claimed in-service assault.

Additionally, while neither the Veteran's February 1978 entrance examination nor his October 1979 separation examination note any psychiatric abnormality, his service treatment records do show psychiatric complaints during active duty and his personnel record shows a long history of disciplinary problems during service.  Specifically, service treatment records from September 1978 show a diagnosis of adjustment reaction of adult life with paranoid and anxiety features, a history of marijuana use, and passive aggressive personality disorder.  Another record from the same day notes explosive personality.  In May 1979, the Veteran was diagnosed with explosive personality disorder.  Thus, the evidence of record shows some mental health problems during service, which have been attributed mainly to personality disorders.  It is noted that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  To the extent that these symptoms might now be attributed to an acquired psychiatric disability, they should be considered by an examiner.

Accordingly, the case is REMANDED for the following action:

1. Attempt to further develop the Veteran's claim of service connection for an acquired psychiatric disability in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric found to be present.  His claims folder, including his service treatment records and personnel file, should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the records contained in the claims folder and the results of the examination, the examiner is asked to provide an opinion addressing the following:

a.  Identify all psychiatric disabilities found.

b.  If the Veteran is diagnosed with PTSD, the examiner is asked to comment on whether the in-service polysubstance abuse and/or disciplinary problems constitute credible supporting evidence of his claimed in-service stressors of harassment and assault.  If the examiner finds that the Veteran's in-service polysubstance abuse and/or disciplinary problems are not related to any acquired psychiatric disability, the examination report should so state.

c.  For any other disability diagnosed, the examiner must opine as to whether it is at least as likely as not related to or had its onset in service.  The examiner is asked to consider the symptoms described in the Veteran's service treatment records, to include the in-service diagnoses of personality disorders and to state to what extent, if any, these symptoms indicate an in-service onset of a currently-diagnosed acquired psychiatric disability.

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought are denied, provided the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


